IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


THE HUFF ENERGY FUND, L.P.,   :
                              :
                  Plaintiff,  :
                              :
         v.                   :                  C.A. No. 11116-VCS
                              :
ROBERT D. GERSHEN, RICK M.    :
PEARCE, D. RANDOLPH WAESCHE,  :
THOMAS VESSELS, GEORGE KEANE, :
HAROLD CARTER, and LONGVIEW   :
ENERGY COMPANY,               :
                              :
                  Defendants. :



                         MEMORANDUM OPINION


                        Date Submitted: July 8, 2016
                      Date Decided: September 29, 2016



Pamela S. Tikellis, Esquire, Robert J. Kriner, Jr., Esquire, A. Zachary Naylor,
Esquire, and Tiffany J. Cramer, Esquire of Chimicles & Tikellis LLP, Wilmington,
Delaware, Attorneys for Plaintiff.

Donald J. Wolfe, Jr., Esquire, Timothy R. Dudderar, Esquire, Aaron R. Sims,
Esquire, and Frank R. Martin, Esquire of Potter Anderson & Corroon LLP,
Wilmington, Delaware, Attorneys for Defendants.




SLIGHTS, Vice Chancellor
         Plaintiff, The Huff Energy Fund, L.P. (“Huff Energy”),1 brought this action

to challenge Longview Energy Company’s decision, approved by its board of

directors (the “Board,” and together with Longview, the “Defendants”) and its

stockholders, to dissolve Longview following a sale of a significant portion of its

assets. Huff Energy was a stockholder of Longview at all relevant times and, upon

its initial investment, entered into a shareholders agreement (the “Shareholders

Agreement”) with Longview that, inter alia, required a unanimous vote of the

Board for any act that would have “a material adverse effect” on the rights of

Longview’s stockholders as “set forth” in the agreement.

         In April 2014, the Board decided to sell Longview’s California oil and gas

properties and related assets (“the California Assets”).           In September 2014,

Longview circulated to stockholders a fully-negotiated, but yet unsigned, purchase

and sale agreement for the California Assets at a proposed price of $43.1 million.

To alleviate the potential tax burden to stockholders, the Board, at the behest of the

two directors designated by Huff Energy, agreed to dissolve Longview following

the asset sale as part of the transaction. Within a month of this proposal, oil prices

collapsed, the value of the California Assets decreased and the buyer elected to

walk away from the proposed transaction.



1
    Huff Energy is so designated to avoid confusion with its namesake, William R. Huff.

                                             1
         In May 2015, Longview circulated a new purchase and sale agreement for

the California Assets, including a plan of dissolution, at a price of $28 million.

The Board approved the transaction over the abstention of the one Huff Energy

designee who was present for the vote. Longview’s stockholders approved the

asset sale and plan of dissolution the following month, on June 11, 2015.

         Huff Energy’s Verified Amended Complaint (“the Complaint”) alleges that:

(1) because the plan of dissolution had a material adverse effect on Longview’s

stockholders, particularly Huff Energy, unanimous board approval was required,

and since the director designated by Huff Energy abstained, the less-than-

unanimous approval of the plan constituted a breach of the Shareholders

Agreement (Count I); and (2) the Board breached its fiduciary duties by adopting

the plan of dissolution without exploring more favorable alternatives in violation of

Revlon 2 and as an unreasonable response to a perceived threat in violation of

Unocal3 (Count II).

         Defendants respond by arguing that (1) the individual Board members, as

non-parties to the Shareholders Agreement, cannot be held liable for any alleged

breach of that contract by Longview; (2) unanimous Board approval of the plan of

dissolution was not necessary because it in no way harmed Longview’s

2
    Revlon v. MacAndrews & Forbes Holdings, Inc., 506 A.2d 174 (Del. 1986).
3
    Unocal Corp. v. Mesa Petr. Co., 493 A.2d 946 (Del. 1985).

                                             2
stockholders and certainly did not have a material adverse effect on the rights of

Huff Energy as set forth in the Shareholders Agreement; and (3) Revlon and

Unocal are not implicated here and, in any event, the business judgment rule

irrebuttably applies and is dispositive of Huff Energy’s breach of fiduciary duty

claims by virtue of the uncoerced, fully informed approval of the plan of

dissolution by Longview stockholders.

          For the reasons set forth below, I agree with Defendants on all points. The

Motion to Dismiss is granted.

                                I.     BACKGROUND

          I draw the facts from allegations in the Complaint, documents integral to the

Complaint and matters of which I may take judicial notice, including public

filings. 4 The well-pled facts alleged in the Complaint, while disputed by the

Defendants, are deemed true at this stage of the proceedings.5

      A. The Parties

          Huff Energy is a Delaware limited partnership that owned 2,275,627 shares,

or approximately 40%, of Longview’s outstanding common stock, making it

Longview’s largest stockholder. Longview was a Delaware corporation with its


4
 In re Gardner Denver, Inc., 2014 WL 715705, at *2 (Del. Ch. Feb. 21, 2014);
Narrowstep, Inc. v. Onstream Media Corp., 2010 WL 5422405, at *5 (Del. Ch. Dec. 22,
2010).
5
    Id.

                                            3
principal place of business in Dallas, Texas. Longview’s Board was authorized to

be comprised of nine seats, although only eight were filled during the times

relevant to this action. Pursuant to its right in the Shareholders Agreement to name

two Board members, Huff Energy appointed William R. Huff (“Huff”) and

Richard D’Angelo as its designees.

      Defendant Robert D. Gershen was Longview’s Chief Executive Officer and

a member of the Board.       Defendant Rick M. Pearce was Longview’s Chief

Operating Officer and a member of the Board. Defendants D. Randolph Waesche,

Thomas Vessels, George Keane and Harold Carter comprised the remaining non-

Huff Energy directors (together with Gershen and Pearce, the “Director

Defendants”). Gershen had sundry outside business relationships with other Board

members, including serving on the board of Energy Finance Limited with Vessels,

serving on the board of Energy Partners Ltd. with Waesche and Carter, serving on

the board of Vessels Coal Gas Inc. (upon which Waesche and Carter had

previously served) with Vessels, serving on the board of Saxon Oil Co. Ltd. with

Vessels and Carter and serving on the board of the Common Fund, now known as

the Common Fund Group, of which Keane is a founder, with Carter.

      Gershen and Pearce also had employment agreements with Longview that

provided for a severance payment upon a change of control, defined to include “a

sale or other transaction whereby more than fifty (50) percent in value of the assets


                                          4
of the Company are no longer owned by the Company.” 6 Gershen’s employment

agreement provided for a severance payment of at least one year’s salary. Pearce’s

employment agreement provided for a severance payment of at least two years’

salary.

     B. The Shareholders Agreement

         In 2006, Huff Energy purchased 20% of Longview’s outstanding stock at

$19 per share.     In connection with its purchase, Huff Energy and Longview

executed the Shareholders Agreement. Relevant to this dispute, the Shareholders

Agreement provided that (1) any transfer by Huff Energy of its Longview stock

was subject to a right of first offer to Longview and other conditions not relevant

here; (2) Huff Energy could designate two directors to Longview’s Board;

(3) Longview would continue to exist and remain in good standing under Delaware

law by making timely filings and payments of required fees; (4) Longview would

make reasonable efforts to ensure that the rights granted in the Shareholders

Agreement are effective; (5) a two-thirds vote of the Board was required for “any

resolution authorizing or approving any fundamental changes in [Longview’s]

business or business plan” or “any merger or sale of all or substantially all of

[Longview’s] assets”; and (6) a unanimous vote of the Board was required for any



6
    Compl. ¶ 19.

                                        5
act or omission that would have “a material adverse effect on the rights of any

Shareholder as set forth in this Agreement.”7

     C. Gershen Attempts to Sell Longview to Achieve Liquidity
        and Trigger Contractual Severance Payments

         During the four years following its initial investment, Huff Energy increased

its stake in Longview to approximately 40%. The Complaint alleges that Gershen

expressed displeasure with Huff Energy’s increasing stake, viewing the investment

as a threat to his otherwise unfettered influence over Longview.8 Beginning in

2008, at Gershen’s urging, Longview began actively to pursue a liquidity event

either through a sale of assets or merger. According to Huff Energy, this priority

was fueled in part by Gershen and Pearce’s desire to trigger the substantial

severance payments required by their respective employment agreements in the

event of a change of control, and persisted notwithstanding the best interests of

Longview’s stockholders.9

7
  Pl.’s Answering Br. in Opp’n to Defs.’ Mot. to Dismiss (“Pl.’s Answering Br.”) Ex. F
(the “Shareholders Agreement”) § 2(b) (designation by Huff Energy of two Board
members); § 6(a) (Longview’s right of first offer for Huff Energy’s shares); § 9(a)
(maintenance of corporate existence); § 9(d) (Longview to make best efforts to ensure
that Huff Energy’s rights under the Shareholders Agreement are protected); § 10(a)(ii),
(iv) (sale of all or substantially all assets, merger or fundamental change in business
requires two-thirds Board approval); § 10(b)(iii) (action having “material adverse effect”
on stockholders’ rights as “set forth” in the Shareholders Agreement, requires unanimous
Board approval).
8
    Compl. ¶¶ 30–33.
9
    Compl. ¶ 75.

                                            6
      When the 2008 financial crisis hindered Longview’s chances to achieve a

liquidity event, Huff Energy and its Board representatives encouraged Longview to

purchase distressed assets in furtherance of an overall growth strategy. To that

end, the Board authorized Longview to interview bankers to seek out and assist

with potential acquisitions. Gershen, however, ignored this Board directive and

instead dispatched the banker engaged by the Board to seek out either a merger

partner or a buyer for Longview assets.

      In January 2010, the Board decided to sell Longview’s Oklahoma properties.

D’Angelo objected to the sale arguing that the Board had failed adequately to

analyze the transaction and negotiate the best price for the assets. Notwithstanding

the Board’s approval of the transaction, Longview management ultimately ignored

the Board’s directive to sell the Oklahoma properties after unilaterally determining

that it would be preferable to sell Longview as a whole rather than in parts.

      In 2010 and 2011, Gershen pursued a merger with a Canadian oil and gas

company.     Huff Energy’s Board representatives opposed the merger after

Longview management reported that the prospective merger partner had engaged

in misleading and potentially fraudulent accounting practices. Gershen, however,

continued to support the merger, claiming that the Longview stockholders could

avoid harm by selling their post-merger stock before the fraud became public. The




                                          7
proposed merger failed, however, when the acquirer was unable to obtain

financing.

   D. The Sale of the California Assets

      In 2011, Longview retained Parkman Whaling, a boutique oil and gas

investment banking firm, to assist in identifying and evaluating potential merger

partners. Over the following three years, Parkman Whaling was unable to find a

suitor interested in acquiring the entire company.        The Board was advised,

however, that several potential buyers were interested in Longview’s California

Assets, consisting primarily of oil and gas properties and drilling and coring assets.

For reasons unclear, Longview’s Oklahoma oil and gas assets were not drawing

interest. The Board relented and focused its efforts on a sale of the California

Assets separate from the remainder of Longview.             These assets generated

approximately 90% of Longview’s operating revenue.

      In September 2014, Longview circulated to the Board a “fully negotiated”

purchase and sale agreement (“PSA”) for the California Assets at $43.1 million.

By its terms the PSA anticipated that execution would occur only after Board

approval with the closing conditioned on subsequent stockholder approval.




                                          8
         Upon receipt of the Board materials, Huff Energy’s Board representatives

requested basic analytic information not yet disclosed, including a fairness opinion

from Parkman Whaling and information about the post-sale operation of

Longview’s remaining assets.       Huff Energy also expressed its concern to

Longview that the transaction as contemplated could result in negative tax

consequences when proceeds from the sale were distributed to Longview’s

stockholders. Specifically, as structured, the proposed distribution to Longview’s

stockholders “would have been taxed as a dividend, notwithstanding the fact that

many stockholders ha[d] a tax basis well in excess of the amount of cash to be

distributed.”10 To alleviate the tax burden, Huff Energy suggested that Longview

adopt a plan of liquidation and distribute the sale proceeds in connection with that

plan. Longview acquiesced to Huff Energy’s requests and, several weeks later,

recirculated the transaction materials which now included a disclosure that

Parkman Whaling would provide a fairness opinion and that Longview would

adopt a plan of liquidation given the impending distribution to Longview’s

stockholders.




10
     Compl. ¶ 38.

                                         9
      In early October 2014, prior to the scheduled Board meeting to vote on the

proposed sale, oil prices collapsed and the value of the California Assets tumbled.

Because the parties had not yet executed the PSA, the buyer elected to withdraw

from the transaction.

      Notwithstanding the low oil prices, Longview management continued to

seek a buyer for the California Assets. On May 14, 2015, management circulated a

new proposed transaction with White Knight Production, LLC (“White Knight”)

for the same California Assets at a sale price of $28 million. The Board materials

represented that Longview was in covenant default under a loan agreement, and

that the lender reduced Longview’s borrowing base from $31.5 million to

$17 million (which was still in excess of the loan balance). The lender also

accelerated the loan’s maturity date from January 2016 to September 2015.

Longview was in need of cash.

      The May 14, 2015 Board materials also included a proposed proxy statement

indicating that the Board would seek stockholder approval for (1) the sale of the

California assets and, separately, (2) the adoption of a plan of dissolution (“the

Plan of Dissolution”). The draft proxy statement, circulated later the same day,

indicated that the transaction would result in a distribution to stockholders but

omitted the amount.




                                        10
         Two business days later, on May 18, 2015, the Board met telephonically to

approve the transaction, at which time Huff Energy learned for the first time that

Longview would make no distribution to stockholders, and would instead retain all

net sale proceeds. The final proxy statement (the “Proxy Statement”) delivered to

Longview’s stockholders makes this clear: “The Company anticipates that the

process to determine the proper amount of contingency reserve may be lengthy and

that Stockholders will not receive any liquidating distributions for an extended

period of time following filing of the Certificate of Dissolution.”11 Though the

Board approved the transaction, adoption of the Plan of Dissolution and

distribution of the Proxy Statement, D’Angelo, the lone Huff Energy director

present during the meeting, abstained due to “the insufficiency of information and

rushed nature of the approval and deliberation process.”12

         During the Board meeting on May 18, a Huff Energy representative

attempted to give comments regarding the draft proxy statement. The Board shut

this discussion down, however, and directed Huff Energy to forward any

comments to Longview’s in-house counsel and an attorney from Longview’s

outside counsel. Though certain of Huff Energy’s suggestions were accepted and

implemented, others, including disclosures regarding D’Angelo’s abstention and

11
     Compl. ¶ 46.
12
     Compl. ¶ 48.

                                         11
recent developments in the Texas Litigation (discussed below) were not included

in the Proxy Statement. The Proxy Statement did, however, disclose that, upon

approval and filing of the Plan of Dissolution, each holder of common stock “will

cease to have any rights in respect thereof other than to receive distributions (if

any) in accordance with the Plan of Dissolution.”13

         In a letter to the Longview Board dated June 5, 2015, Huff Energy requested

that the Board rescind its request for approval of the Plan of Dissolution since

Longview’s withholding of the net sale proceeds would negate any tax burden

associated with a distribution. The letter also included a list of various potential

harmful effects of adoption of the Plan of Dissolution, including:

         eliminat[ing] the transferability of Longview shares and render[ing]
         the stockholders unable to enter into private sales of their shares;
         limit[ing] the alternatives to a potential buyer of Longview’s
         remaining assets to an asset sale; signal[ing] to any potential buyer of
         the Oklahoma properties the fact that those properties must be sold,
         thereby reducing the likelihood of [Longview] receiving true fair
         market value for those properties; eliminat[ing] the ability to sell the
         Company to a buyer who might want to try and benefit from
         Longview’s extant net operating loss; and eliminate[ing] any
         possibility of a tender offer for the Longview shares.14

On June 8, without meeting, the Board, by email, denied Huff Energy’s request.




13
     Compl. ¶ 53 (quoting the Proxy Statement).
14
     Compl. ¶ 57.

                                            12
   E. The Texas Litigation

      On September 26, 2011, Longview brought an action against Huff Energy,

1776 Energy Partners, LLC (“1776,” Huff’s portfolio company) and certain 1776

affiliates including Huff and D’Angelo (the “Texas Defendants”), alleging that

Huff and D’Angelo breached their fiduciary duties to Longview by usurping a

corporate opportunity in connection with 1776’s acquisition of certain oil and gas

leases (the “Texas Litigation”). The litigation resulted in a jury finding Huff,

D’Angelo, 1776 and Huff Energy liable for breaches of fiduciary duties to

Longview with a damages verdict of $10.5 million. On December 14, 2012,

however, the Texas trial court amended the judgment to increase the amount of the

verdict to $95.5 million and required 1776 to turn over to Longview the assets

subject to the judgment.

      On September 20, 2012, Huff Energy, on behalf of all Texas Defendants,

posted a $25 million supersedeas bond, the maximum required to be posted in

Texas, to suspend enforcement of the judgment. The Texas Defendants then filed

a notice of appeal, and on June 3, 2015, presented oral argument to the Texas

Fourth Court of Appeals.

      In the interim, Longview challenged the amount of the bond the Texas

Defendants were required to post to suspend the judgment, arguing that the $25

million maximum applied per judgment debtor, not per judgment, and requesting


                                       13
that the remaining four parties also post $25 million each.      The trial judge

approved Longview’s request, the Texas Defendants appealed, and the Fourth

Court agreed with the Texas Defendants and ruled that the $25 million cap applied

per judgment. Longview appealed that determination to the Texas Supreme Court,

and on May 8, 2016, the Texas Supreme Court issued its ruling. Rather than

reaching the bond cap issue, however, the Texas Supreme Court held that the $95.5

million judgment had no basis in fact or law as a compensatory award and thus

must have been largely comprised of punitive damages. Consequently, the court

determined that the Texas Defendants were required to post a bond of only

$66,000—a fact Longview refused to add to the Proxy Statement.

   F. Ramifications of the Asset Sale, Plan of Dissolution
      and Texas Litigation

      Two factors resulted in Longview’s conclusion that it could not make an

immediate distribution to stockholders following the asset sale: (1) the value and

ultimate purchase price of the California Assets fell precipitously in 2014, and

(2) the Texas Supreme Court weighed in on the Texas Litigation. The impact of

the drop in sale price from $43.1 million to $28 million reduced any potential

distribution by over $15 million, or nearly $2.50 per share. Even considering the

reduced price, however, “the Proxy Statement calculated over $9 million in




                                       14
proceeds remaining before setting up a reserve for liabilities.”15 The impact of the

Texas Supreme Court’s ruling affected the liability reserve. If the Texas Supreme

Court reverses the Texas Litigation judgment against Huff and D’Angelo, both will

contend they are entitled to indemnification from Longview for their legal fees and

costs in connection with the Texas Litigation. “Huff Energy disclosed to the Board

that any such amount could be in excess of [$10 million].” 16 The Texas Supreme

Court’s recent rejection of the amended judgment and reinstatement of the Jury’s

$10.5 million verdict heightened Longview’s concerns regarding indemnification

of the Huff Energy directors and potentially increased Longview’s target post-sale

reserve liabilities.

         In addition, the Complaint alleges that the Plan of Dissolution frustrates any

potential tender offer Huff Energy may have made for Longview, which could

have resolved the Texas Litigation.         According to Huff Energy, Defendants

recognized the possibility that Huff Energy would offer to purchase the remainder

of Longview’s shares, and were concerned about a sale of Longview in which

Defendants were not in control. Adopting the Plan of Dissolution eliminated Huff

Energy’s ability to purchase Longview shares.17


15
     Compl. ¶ 72 (emphasis added).
16
     Compl. ¶ 73.
17
     Compl. ¶¶ 77–78.

                                           15
         The Complaint alleges that the Plan of Dissolution further harmed Huff

Energy by (1) depriving Huff Energy of its right to transfer or pledge Longview

shares and, concomitantly, foreclosing a potential financing opportunity for 1776;

(2) precluding Huff Energy from appointing two directors to the Board; and

(3) depriving Huff Energy of any ability to attain value for its Longview stock until

a liquidating distribution, if any, is made pursuant to the Plan of Distribution.18

         To address these harms Huff Energy seeks (1) an order enjoining Longview

from paying bonuses to certain Defendants; (2) a declaration that issuance of the

Proxy Statement and Plan of Dissolution violated Sections 9(a), 9(d) and 10(b)(iii)

of the Shareholders Agreement; (3) a declaration that the Director Defendants

breached the Shareholders Agreement and their fiduciary duties in connection with

the Plan of Dissolution; (4) a grant of appropriate equitable relief; (5) an order

directing Defendants to disgorge all profits as a result of their allegedly unlawful

conduct; (6) an award of compensatory damages; and (7) an award of fees and

expenses.19




18
     Compl. ¶¶ 80–91.
19
   Huff Energy does not contest any aspect of the sale of the California Assets. Its claims
for breaches of contract and fiduciary duty are directed only to the approval and adoption
of the Plan of Dissolution. Compl. ¶¶ 80–91 (breach of contract); ¶¶ 92–98 (breach of
fiduciary duty).

                                            16
                                   II.    ANALYSIS

      A. Motion to Dismiss Standard

         “[T]he governing pleading standard in Delaware to survive a motion to

dismiss is reasonable ‘conceivability.’” 20 That is, “[t]he Court will grant the

motion only if Plaintiff ‘could not recover under any reasonably conceivable set of

circumstances susceptible of proof.’” 21 In making this determination, the Court

accepts as true all well-pled allegations in the Complaint, but “should not accept as

true conclusory statements unsupported by fact nor should it draw unreasonable

inferences in favor of plaintiffs.”22

      B. Defendants Did Not Breach the Shareholders Agreement

         To plead a breach of contract claim sufficient to withstand a motion to

dismiss, a plaintiff must allege facts from which the Court may reasonably infer

the existence of: “1) a contractual obligation; 2) a breach of that obligation by the

defendant; and 3) a resulting damage to the plaintiff.” 23           In Delaware, the

“interpretation of contractual language is a question of law; thus, where the terms


20
  Cent. Mortg. Co. v. Morgan Stanley Mortg. Capital Hldgs. LLC, 27 A.3d 531, 537
(Del. 2011).
21
 Shaev v. Adkerson, 2015 WL 5882942, at *3 (Del. Ch. Oct. 5, 2015) (quoting Cent.
Mortg., 27 A.3d at 536).
22
     Sample v. Morgan, 914 A.2d 647, 662 (Del. Ch. 2007).
23
     H-M Wexford LLC v. Encorp, Inc., 832 A.2d 129, 140 (Del. Ch. 2003).

                                            17
of a contract are unambiguous, the meaning thereof is suitable for determination on

a motion to dismiss.”24 In determining whether disputed terms are subject to more

than one reasonable interpretation, “Delaware courts are obligated to confine

themselves to the language of the document and [may] not to look to extrinsic

evidence to find ambiguity.”25

           1. The Director Defendants Cannot be Liable for the Alleged
              Breach of Contract

           “It is a general principle of contract law that only a party to a contract may

be sued for breach of that contract.” 26 Under Delaware law, “officers of a

corporation are not liable on corporate contracts as long as they do not purport to

bind themselves individually.”27 Huff Energy argues two bases upon which the

Court can depart from this settled law and hold the Director Defendants

individually liable for a breach of the Shareholders Agreement.

           First, Huff Energy alleges that three of the Director Defendants were

signatories to the Shareholders Agreement and may therefore be sued for breach of


24
  Travelers Cas. & Sur. Co. v. Sequa Corp., 2012 WL 1931322, at *4 (Del. Ch. May 29,
2012) overruled on other grounds, Scion Breckenridge Managing Member, LLC v. ASB
Allegiance Real Estate Fund, 68 A.3d 665 (Del. 2013).
25
     O’Brien v. Progressive N. Ins. Co., 785 A.2d 281, 289 (Del. 2001).
26
  Wallace ex rel. Cencom Cable Income P’rs II, Inc., L.P. v. Wood, 752 A.2d 1175, 1180
(Del. Ch. 1999).
27
     Id.

                                             18
that contract. While it is true that Gershen Waesche, Vessel and Carter signed the

Shareholders Agreement, it is clear on the face of the document that they did so in

a representative, not individual, capacity. They are not parties to the contract and

merely executing an agreement on behalf of a stockholder who is a party to the

agreement does not create liability for that signatory in his or her capacity as an

officer or director of the corporation. 28        The Director Defendants were not

personally obligated to perform under the contract and cannot be held liable for

breach of the contract.

         Huff Energy’s second argument is clearly an afterthought.            Like the

plaintiffs in Wallace, Huff Energy, in its Answering Brief, “abandon[ed its] breach

of contract claim . . ., choosing instead to assert a tortious interference claim.”29

Specifically, Huff Energy argues that the Director Defendants may be held liable

for tortious interference with contract for causing Longview to adopt the Plan of

Dissolution in breach of the Shareholders Agreement.               To plead a tortious

interference claim, Huff Energy must properly allege the existence of “(1) a

contract, (2) about which defendant knew and (3) an intentional act that is a




28
     See Ruggiero v. FuturaGene, plc., 948 A.2d 1124, 1133 (Del. Ch. 2008).
29
     Wallace, 752 A.2d at 1180.

                                            19
significant factor in causing the breach of such contract (4) without justification

(5) which causes injury.”30

         I note that Huff Energy failed to plead a tortious interference count in the

Complaint and this Court does not countenance efforts to raise causes of action for

the first time in a brief filed in opposition to a case dispositive motion.31 Even if

Huff Energy had expressly pled a tortious interference claim in a separate count,

there are no facts pled in the Complaint that would support it. Notably, Huff

Energy identifies no facts that would allow a reasonable inference that any

Director Defendant intentionally caused Longview to breach the Shareholders

Agreement or that any conduct by any Director Defendant was without

justification. Instead, Huff Energy argues that “directors and officers can be held

personally liable [for tortious interference] if it is alleged that these actors have

‘exceed[ed] the scope’ of their employment in taking such actions.” 32                 The

Complaint’s only specific allegations that even hint that the Director Defendants

exceeded the scope of their employment, however, relate to Gershen’s alleged

“animosity” toward Huff Energy in response to Huff Energy’s “continuous

30
     Irwin & Leighton, Inc. v. W.M. Anderson Co., 532 A.2d 983, 992 (Del. Ch. 1987).
31
   See Fletcher Int’l, Ltd. V. Ion Geophysical Corp., 2011 WL 1167088, at *5 n.42 (Del.
Ch. March 29, 2011); see also Aspen Advisors LLC v. United Artists Theatre Co., 861
A.2d 1251, 1266 (Del. 2004) (noting that tortious interference with contract is a separate,
free-standing cause of action that is not subsumed within a breach of contract claim).
32
     Pl.’s Answering Br. 37 (alteration in original).

                                                20
recommendations . . . for [Longview] to . . . evaluate value-maximizing strategic

alternatives” and the Director Defendants “personal, selfish and/or retaliatory

motives.”33 These conclusory allegations hardly put the Director Defendants on

notice that Huff Energy was alleging that they acted outside the “scope of their

employment” with Longview or tortiously interfered with the Shareholders

Agreement.

           Huff Energy cites Nye v. Univ. of Delaware34 to substantiate its contention

that allegations of bad motives and animosity rise to the requisite level of

interestedness that would support an inference that the Director Defendants acted

outside the scope of their employment. In Nye, the court found that the plaintiff

“sufficiently plead a claim for breach of the implied covenant of good faith and fair

dealing” based on well-pled allegations that “the University [intentionally] falsified

grounds to engineer the removal of Dean Nye.”35 No facts remotely approximating

this degree of misbehavior have been pled here. Moreover, Huff Energy has made

no effort to present argument that its Complaint contains allegations that would

meet the remaining elements of tortious interference (including that the Defendants




33
     Id.
34
     2003 WL 22176412, at *4 (Del. Super. Sept. 17, 2003).
35
     Id.

                                            21
acted without justification).36 Instead, it argues summarily that the same facts that

support its breach of contract claim support its tortious interference claim.37 This

is not sufficient to state a viable claim, particularly where the Complaint does not

separately designate a tortious interference cause of action.

         2. Plaintiff Has Failed to Plead Breach of Contract Against
            Any Defendant

         Huff Energy alleges that the Board’s adoption of the Plan of Dissolution

violated      the    following   provisions    of   the   Shareholders     Agreement:

(a) Section 10(b)(iii), which required unanimous Board approval of “any action or

omission that would have a material adverse effect on the rights of any

Shareholder, as set forth in this Agreement” including, according to Huff Energy,

its purported “right of transferability” of its Longview stock; (b) Section 9(d),

which required Longview to “use reasonable efforts to ensure that the rights

granted [under the Shareholders Agreement] are effective and that the

Shareholders enjoy the benefits thereof”; (c) Section 9(a), which provided that

Longview “shall continue to exist and shall remain in good standing under the laws

36
   Wallace, 752 A.2d at 1182–83 (“[E]mployees acting within the scope of their
employment are identified with the defendant himself so that they may ordinarily advise
the defendant to breach his own contract without themselves incurring liability in tort.
This rationale is particularly compelling when applied to corporate officers as ‘their
freedom of action directed toward corporate purposes should not be curtailed by fear of
personal liability.’” (alteration in original) (footnotes and internal quotation marks
omitted)).
37
     Pl.’s Answering Br. 36.

                                          22
of its state of incorporation and under the laws of any state in which [Longview]

conducts business”; and (d) Section 2(b), which allowed Huff Energy to appoint

two directors to the Board. I address these alleged breaches in turn.

         a. The Shareholders Agreement did not “Set Forth”
            a Right of Transferability

      As stated, Section 10(b)(iii) of the Shareholders Agreement requires

unanimous Board approval of “any action or omission that would have a material

adverse effect on the rights of any [Longview shareholder], as set forth in” the

Shareholders Agreement (emphasis added). Huff Energy argues that the

Shareholders Agreement “set[s] forth” a “right of transferability,” and that the

Board’s adoption of the Plan of Dissolution materially and adversely affected that

right. According to Huff Energy, the “right of transferability” is reflected in the

following language in Section 6(a), entitled “Right of First Offer”:

      If any Shareholder proposes to sell, assign, pledge or in any manner
      transfer any [Longview stock], . . . to any third party other than [a
      Longview] affiliate, then such Selling Shareholder shall first grant
      [Longview] the right to purchase the [offered shares] at the same price
      and on the same terms as . . . [offered] to [the] third party.

Huff Energy argues that because the Shareholders Agreement acknowledges that

Longview stockholders can sell their shares, that “right” is “set forth” in the

agreement and is therefore subject to Section 10(b)(iii)’s unanimity requirement. It

concedes, however, that any “right” it might possess to transfer its Longview stock

originates outside of and notwithstanding the Shareholders Agreement’s
                                         23
acknowledgement of that “right.”38 In other words, the “right to transfer” is not

created by the Shareholders Agreement.

       The claim of breach under Section 10(b)(iii), therefore, turns on the

construction of the phrase “set forth”: if “set forth” means “created,” then the

purported the “right of transferability” would escape Section 10(b)(iii)’s unanimity

requirement because the right was not created by the contract; if, however, “set

forth” means that the unanimity requirement applies to any act or omission that has

a materially adverse effect on any right that is merely “referenced” in the contract,

then Huff Energy’s interpretation, at least at this stage of the proceedings, might

prevail to the extent a right of transfer is referenced in Section 6(a).

       Huff Energy’s construction of Section 10(b)(iii), on several levels,

contradicts common sense and the business realities of the parties’ relationship as

reflected in the Shareholders Agreement. First, to interpret Sections 6 and 10 as

granting Huff Energy a veto power over any Board act that has a materially

adverse effect on its right to transfer its stock contradicts the sole purpose of

Section 6(a), which is to grant Longview a right of first offer. In fact, the phrase

“[if] any Shareholder proposes to sell [its stock] . . . then such Selling Shareholder

38
   Tr. of Oral Arg. of Defs.’ Mot. to Dismiss (“Oral Arg. Tr.”) 52. I note that Huff
Energy has never identified the origin of its “right to transfer” so it is difficult to evaluate
whether it has stated a claim that the Plan of Dissolution had a material adverse effect on
that right. I need not dwell on this question, however, because I am satisfied that any
right of transfer Huff Energy might possess is not subject to Section 10(b)(iii).

                                              24
shall first [offer such stock to Longview on the same terms]” restricts any

preexisting right to transfer—it in no way “sets forth” that right.

      Second, adopting Huff Energy’s interpretation of Sections 6 and 10 would

result in an arbitrary distinction between rights falling within and without Section

10(b)(iii)’s purview. For example, the purpose of Section 6 of the Shareholders

Agreement was to create a right of first offer for Longview. To describe the right

of first offer precisely, the drafters saw fit to assume that Huff Energy could

transfer its shares.39 A finding that the phrase “set forth” in the Agreement means

“referenced” in the agreement would therefore subject all extra-contractual “rights”

to Section 10(b)(iii)’s unanimity requirement solely because the “right” was

referenced in relation to another right actually created by the Shareholders

Agreement. I cannot reasonably infer that the drafters intended such a result.

Therefore, I conclude that the only reasonable construction of the phrase “set

forth” within Section 10(b)(iii) is that it means “created by” the Shareholders

Agreement. 40 Because the Shareholders Agreement did not create a “right of

transferability,” and because the parties expressed no intent to reference pre-


39
   Id. (Huff Energy counsel stating that Section 6(a) “obviously assumes a right to
transfer.”).
40
  Caspian Alpha Long Credit Fund, L.P. v. GS Mezzanine P’rs 2006, L.P., 93 A.3d
1203, 1205 (Del. 2014) (holding that where there is only one reasonable interpretation of
a contract, claims based upon another interpretation should be dismissed as a matter of
law).

                                           25
existing rights within Section 10(b)(iii), I reject Huff Energy’s argument that the

less-than-unanimous Board adoption of the Plan of Dissolution violated

Section 10(b)(iii) of the Shareholders Agreement.

            b. The Plan of Dissolution Did Not Violate Section 9(a)

         Huff Energy next argues that the Board’s less-than-unanimous adoption of

the Plan of Dissolution violated Section 9(a) of the Shareholders Agreement,

which provided that Longview “shall continue to exist and shall remain in good

standing under the laws of its state of incorporation and under the laws of any state

in which [it] conducts business.”             This argument attempts to meld

Section 10(b)(iii)’s unanimity requirement with Section 9(a)’s purported “covenant

that [Longview] will continue to exist.”41 Counsel for Huff Energy acknowledged

as much in prior proceedings in this Court.42 Once again, Huff Energy has offered

an unreasonable construction of the Shareholders Agreement that contradicts its

clear terms.

         I start by noting that Section 9(a) appears to be nothing more than a

recognition by Longview that it will remain in good standing as a Delaware

corporation. It speaks to a commitment to make necessary filings and pay required
41
     Pl.’s Answering Br. 22.
42
  See Defs. Opening Br. in Supp. of their Mot. To Dismiss the Verified Am. Compl. Ex.
C, at 9–10 (“THE COURT: . . . Is it your view that there can never be a plan of
dissolution implemented as long as Huff Energy is a shareholder and it continues to
oppose the plan of dissolution? MR. KRINER: Yes, Your Honor.”)

                                         26
fees and expenses. It is a stretch to read more into the provision, particularly the

commitment to exist “come what may” that Huff Energy ascribes to it.

         A more rigorous analysis of Huff Energy’s construction of Section 9(a)—

that the provision requires Longview to exist eternally unless Huff Energy agrees

otherwise—reveals that it is inconsistent with and would render meaningless other

provisions within the Shareholders Agreement. For example, Section 10(a) of the

Shareholders Agreement requires a vote of two-thirds of the Board to engage in a

merger or sale of substantially all of Longview’s assets. 43 A merger in certain

forms would have the same effect on Section 9(a) as the Plan of Dissolution

(Longview would cease to exist), yet the Shareholders Agreement explicitly

provides for a two-thirds vote. Indeed, since “dissolution” is not listed under the

Shareholders Agreement’s supermajority provisions, and is not referenced in

Section 10(b), it is reasonable to read the Shareholders Agreement to allow the

Board to approve a plan of dissolution by majority vote.

         Finally, if the Court adopted Huff Energy’s interpretation of Section 9(a),

any dissolution, even a dissolution that is patently in the best interests of the

corporation and its stockholders, would in all events violate the Shareholders




43
     Shareholders Agreement § 10(a)(iv).

                                           27
Agreement absent Huff Energy’s endorsement.44 The drafters of the Shareholders

Agreement could not have intended to place this kind of restriction on the Board

without expressly saying so in the contract. 45 Therefore, the Complaint fails to

plead facts from which I can reasonably infer that the Plan of Dissolution breached

Section 9(a) of the Shareholders Agreement.

          c. The Plan of Dissolution Did Not Violate Sections 2(b) or 9(d)

       The Complaint alleges that the Plan of Dissolution violates Section 2(b),

when read in conjunction with Section 10(b)(iii), because it materially and

adversely denies Huff Energy’s right to appoint two directors to the Board.

Defendants moved to dismiss this claim but Huff Energy has not pressed it since

raising it in its Complaint—it did not address the claim in its Answering Brief or at

oral argument. Consequently, the motion to dismiss this claim stands unopposed.


44
  In response to the Court’s question whether dissolution would always amount to a
breach of Section 9(a), Huff Energy stated “[t]he way this is written, that’s correct, Your
Honor, always.” Oral Arg. Tr. 67.
45
   Osborn v. Kemp, 991 A.2d 1153, 1160–61 (Del. 2010) (the court will avoid
interpretations of contracts that produce “absurd” results); Delta & Pine Land Co. v.
Monsanto Co., 2006 WL 1510417, at *4 (Del. Ch. May 24, 2006) (“[C]ontracts must be
interpreted in a manner that does not render any provision ‘illusory or meaningless.’”);
Council of Dorset Condo. Apartments v. Gordon, 801 A.2d 1, 7 (Del. 2002) (“A court
must interpret contractual provisions in a way that gives effect to every term of the
instrument, and that, if possible, reconciles all of the provisions of the instrument when
read as a whole.”); Warner Commc’ns Inc. v. Chris-Craft Indus., Inc., 583 A.2d 962, 971
(Del. Ch.) (“An interpretation that gives an effect to each term of an agreement,
instrument or statute is to be preferred to an interpretation that accounts for some terms as
redundant.”), aff’d, 567 A.2d 419 (Del. 1989).

                                             28
In any event, Huff Energy’s right to appoint two directors continues without

infringement throughout the winding up process. The Board’s adoption of the Plan

of Dissolution had no effect on Huff Energy’s rights under Section 2(b), and

therefore this claim of breach must be dismissed.

         Section 9(d) of the Shareholders Agreement provides that Longview “agrees

to use reasonable efforts to ensure that the rights granted hereunder are effective

and that the Shareholders enjoy the benefits thereof.” Having determined that Huff

Energy has not well-pled that the Board’s adoption of the Plan of Dissolution

adversely affected any “right” set forth in the Shareholders Agreement, Huff

Energy’s claim of breach under Section 9(d) must also be dismissed.

      C. The Director Defendants Did Not Breach their Fiduciary Duties

         Count II of the Complaint alleges that the Director Defendants breached

their fiduciary duties by approving and implementing the Plan of Dissolution.

Specifically, Huff Energy argues that: (1) by adopting the Plan of Dissolution, the

Director Defendants acted to “advance their own special interests at the expense of

Plaintiff and Longview’s other stockholders”;46 or (2) the Plan of Dissolution must

be reviewed with Revlon enhanced scrutiny as a “final stage” transaction because

the Director Defendants failed to take reasonable measures to maximize




46
     Pl.’s Answering Br. 40.

                                         29
shareholder value;47 or (3) it must be reviewed with Unocal enhanced scrutiny as

an unreasonable defensive measure. Each of these arguments fails, and Count II of

the Complaint must be dismissed.

          1. The Director Defendants were Disinterested and Independent

          Under Delaware law, “a breach of fiduciary duty analysis begins with the

rebuttable presumption that a board of directors acted with loyalty and care.” 48

“To rebut the [presumption], a shareholder plaintiff assumes the burden of

providing evidence that directors, in reaching their challenged decision,” breached

their duty of loyalty or care.49 And to plead a breach of the duty of loyalty, a

plaintiff must normally plead facts demonstrating “that a majority of the director

defendants have a financial interest in the transaction or were dominated or

controlled by a materially interested director.”50 Failing to rebut the presumption

results in the business judgment rule protecting the directors’ challenged decisions,

so long as they can be attributed to any rational business purpose.51

          Huff Energy has failed to rebut the business judgment presumption. The

Complaint’s only allegations that any individual Board member acted other than in
47
     Id. 46.
48
     Crescent/Mach I P’rs, L.P. v. Turner, 846 A.2d 963, 979 (Del. Ch. 2000).
49
     Cede & Co. v. Technicolor, Inc., 634 A.2d 345, 361 (Del. 1993).
50
     Orman v. Cullman, 794 A.2d 5, 22 (Del. Ch. 2002) (internal quotation marks omitted).
51
     Unitrin, Inc. v. Am. Gen. Corp., 651 A.2d 1361, 1374 (Del. 1995).

                                             30
the best interests of Longview are that, upon dissolution, Gershen was to receive a

severance payment equal to one year’s salary plus bonuses, Pearce was to receive a

severance payment equal to two years’ salary plus bonuses, Gershen had prior

business relationships with other members of the Board (presumably of a nature

that would allow him to control their decision making) and Gershen had sought an

exit from Longview for years due to his growing animosity toward Huff and Huff

Energy. For several reasons, these allegations fall well short of what is required to

strip the Director Defendants of the protections of the business judgment rule.

         First, “the possibility of receiving change-in-control benefits pursuant to pre-

existing employment agreements does not create a disqualifying interest as a

matter of law.” 52 In fact, this Court has sanctioned director change-in-control

benefits larger than those at issue here. 53 Moreover, although the gravamen of

Huff Energy’s complaint against the Board is its adoption of the Plan of

Dissolution, the severance payments that are alleged to have motivated certain of

the Director Defendants to act out of self-interest were actually triggered by the

52
     In re Novell, Inc. S’holder Litig., 2013 WL 322560, at *11 (Del. Ch. Jan. 3, 2013).
53
  In re W. Nat. Corp. S’holders Litig., 2000 WL 710192, at *12 (Del. Ch. May 22, 2000)
(“[A] $4.5 million cash severance payment coupled with accelerated vesting of certain
options to an executive chairman of a large corporation does not strike me as so far
beyond the pale that it would give rise to an improper motive to accomplish a merger.”);
Nebenzahl v. Miller, 1993 WL 488284, at *3 (Del. Ch. Nov. 8, 1993) (finding that
employment agreements ensuring that “three executives will receive lump sum payments
equal to their salaries for the remainder of the terms of their contracts” upon a change in
control did not render such executives “interested”).

                                              31
sale of the California Assets.54 Huff Energy does not challenge that transaction.

Simply stated, the severance provisions in Gershen’s and Pearce’s respective

employment agreements fail to render either director/officer interested in any

relevant transaction to a degree that would rebut the business judgment rule.

         Second, allegations regarding Gershen’s former and then-current business

relationships with other Board members, in the absence of any allegation that

Gershen either controlled or was controlled by any other member, fail to create a

reasonable inference of a disqualifying conflict. Our law is clear that “personal

friendships, without more; outside business relationships, without more; and

approving of or acquiescing in the challenged transactions, without more, are each

insufficient to raise a reasonable doubt of a director’s ability to exercise

independent business judgment.”55

         Third, Huff Energy’s argument that Gershen’s animosity towards Huff drove

Gershen to act out of self-interest does not square with the well-pled allegations in

the Complaint and does not, in any event, rise to the level of any legal significance




54
     Compl. ¶¶ 31, 74.
55
   Cal. Pub. Empls.’ Ret. Sys. v. Coulter, 2002 WL 31888343, at *9 (Del. Ch. Dec. 18,
2002) (footnotes omitted); accord Beam ex rel. Martha Stewart Living Omnimedia, Inc.
v. Stewart, 845 A.2d 1040, 1050 (Del. 2004); Litt v. Wycoff, 2003 WL 1794724, at *4
(Del. Ch. Mar. 28, 2003); Goldman v. Pogo.com, Inc., 2002 WL 1358760, at *3 (Del. Ch.
June 14, 2002).

                                         32
when considering the appropriate standard of review.56 The only allegations in the

Complaint cited in support of this theory involve Gershen’s alleged pursuit, since

2008, of a liquidity event to counter Huff Energy’s growing stake in Longview.

Why Gershen would seek to relinquish all control and dissolve Longview as a

solution to Huff Energy’s increasing influence over Longview is unclear. Absent

any additional, non-conclusory allegations regarding Gershen’s alleged self-

interested motivation to adopt the Plan of Dissolution, I am unable to draw a

reasonable inference that Gershen was in any way personally interested in the

Board’s decision to adopt the Plan of Dissolution.         Having determined that

Gershen was not subject to a disqualifying conflict of interest, it follows that Huff

Energy’s argument that Gershen’s alleged animosity “infected the other [Director]

Defendants, who [had] also developed a pattern of animosity in their course of

dealings with [Huff Energy] and its Board designees” would also ring hollow.57

          Finally, apart from Huff Energy’s conclusory allegation that Gershen’s

interest “infected” the remaining Director Defendants, the Complaint makes no

loyalty allegations with respect to any of the four remaining Director Defendants.

Therefore, even accepting Huff Energy’s allegations regarding Gershen’s interest




56
     Pl.’s Answering Br. 49 n.39.
57
     Id. 42.

                                         33
as true, a majority of the indisputably independent and disinterested Board

members properly approved the Plan of Dissolution.

         To rebut the business judgment rule, Huff Energy must allege facts allowing

for a reasonable inference that a majority of the Board acted in the midst of a

disqualifying conflict of interest with respect to the decision to adopt the Plan of

Dissolution.58 It has failed to do so, and for that reason, the business judgment rule

shields the Board from allegations other than waste.

         While not explicitly alleging that the Board’s adoption of the Plan of

Dissolution amounts to waste, Huff Energy does argue that because the approved

transaction resulted in no immediate distribution to Longview’s stockholders, the

Plan of Dissolution was “no longer advisable or indeed rational.”59 To the extent

this conclusory argument in the Answering Brief is intended as a substitute for

well-pled allegations of waste, it is rejected as inadequate. The Plan of Dissolution

was adopted in the first instance at the urging of Huff Energy in connection with

the first proposed sale of the California Assets. The Board determined to maintain

that deal structure when it agreed to sell the California Assets in 2015. At the risk

of repeating what has already been repeated, Huff Energy is not challenging the

sale of the California Assets.     In any event, the allegations that the Plan of

58
     Orman, 794 A.2d at 24.
59
     Pl.’s Answering Br. 41.

                                          34
Dissolution eliminated the chance of an illusory tender offer from Huff Energy,

rendered Longview’s remaining assets less marketable, and rendered Longview

shares less transferable are conclusory and fall well short of pleading that the Plan

of Dissolution lacked “any rational business purpose.”60

         The Complaint fails to plead facts from which I may reasonably infer that

the entire fairness standard of review applies to the Board’s adoption of the Plan of

Dissolution. I suspect this holding will come as no surprise to Huff Energy. As its

arguments evolved in the course of briefing and arguing the motion to dismiss, it

became clear that Huff Energy’s focus had turned to its Revlon and Unocal claims.

I address those claims next.61

         2. Revlon Does Not Apply

         Revlon enhanced scrutiny applies to “final stage” transactions, including a

“cash sale, a break-up, or a transaction like a change of control that fundamentally

alters ownership rights.” 62 Inherent in such situations, even absent allegations

challenging a board’s interestedness or independence, “are subtle structural and


60
     Calma ex rel. Citrix Sys., Inc. v. Templeton, 114 A.3d 563, 590 (Del. Ch. 2015).
61
  Because I conclude that neither Revlon nor Unocal apply here, I need not address the
Defendants’ argument that Revlon and Unocal claims are “not tools designed with post-
closing money damages in mind . . . .” Corwin v. KKR Fin. Hldgs. LLC., 126 A.3d 304,
312 (Del. 2015).
62
  Lonergan v. EPE Hldgs., LLC, 5 A.3d 1008, 1019 (Del. Ch. 2010); accord Mendel v.
Carroll, 651 A.2d 297, 306 (Del. Ch. 1994).

                                              35
situational conflicts that do not rise to a level sufficient to trigger entire fairness

review, but also do not comfortably permit expansive judicial deference.” 63

Therefore, where Revlon concerns are present, “the defendant fiduciaries bear the

burden of proving that they ‘act[ed] reasonably to seek the transaction offering the

best value reasonably available to the stockholders,’ which could be remaining

independent and not engaging in any transaction at all.”64 Indeed, “directors are

generally free to select the path to value maximization,”65 so long as that path, and

the decisions made along the way, “on balance, [fall] within a range of

reasonableness.”66

          The Board’s adoption of the Plan of Dissolution in no way implicates the

policy concerns expressed in Revlon that trigger this Court’s enhanced scrutiny.

Huff Energy argues that the Plan of Dissolution constitutes a “‘final stage’

transaction.”67 To the contrary, following board and stockholder approval of a plan

of dissolution and the filing of a certificate of dissolution, a corporation’s

“existence continues for a period of three years ‘or for such longer period as the

63
 In re Rural Metro Corp., 88 A.3d 54, 82 (Del. Ch. 2014), aff’d sub nom. RBC Capital
Markets, LLC v. Jervis, 129 A.3d 816 (Del. 2015).
64
     Id. at 83 (alteration in original).
65
     In re Dollar Thrifty S’holder Litig., 14 A.3d 573, 595 (Del. Ch. 2010).
66
     Paramount Commc’ns Inc. v. QVC Network Inc., 637 A.2d 34, 45 (Del. 1994).
67
     Pl.’s Answering Br. 46.

                                              36
Court of Chancery shall in its discretion direct’ for the purpose of prosecuting and

defending suits and to enable the corporation gradually to sell its properties and to

wind up its affairs and discharge its liabilities.” 68 As such, “the formal act of

dissolution does not disturb the directors’ authority to determine the means by

which winding up is to be accomplished,” and the directors of a dissolved

corporation have “as much authority after dissolution as they had before

dissolution.” 69     Consequently, “[o]nce a corporation dissolves, . . . fiduciary

obligations [are] imposed on its director[s] . . . not only to the former stockholders

of the corporation, but also to the creditors of the corporation.”70

         Therefore, while the Board’s adoption of the Plan of Dissolution began the

winding up process, the Board maintained control over Longview’s non-California

Assets and retained its duty to act in the best interests of Longview’s stockholders

and creditors. For that reason, I cannot accept Huff Energy’s argument that the

Board’s adoption of the Plan of Dissolution constituted a “final stage” transaction

or implicated Revlon concerns—i.e., “the potential conflicts of interest that

fiduciaries face when considering whether to sell the corporation, to whom, and on



68
  1 R. Franklin Balotti & Jesse A. Finkelstein, The Delaware Law of Corporations and
Business Organizations § 10.16 (2016 Supp.).
69
     Lone Star Indus., Inc. v. Redwine, 757 F.2d 1544, 1550, n.7 (5th Cir. 1985).
70
     Gans v. MDR Liquidating Corp., 1990 WL 2851, at *9 (Del. Ch. Jan. 10, 1990).

                                              37
what terms”71—to the same extent as a “cash sale, a break-up, or a transaction like

a change of control that fundamentally alters ownership rights.”72

         Nor did the Plan of Dissolution effect a “change of control.”73 The best Huff

Energy can muster on this front is that Longview agreed to pay Gershen, Pearce

and others “’change of control’ payments based on the Dissolution.”74 Of course,

the Complaint acknowledges and pleads that the “change of control” payments

were actually triggered by the sale of the California Assets, not the Dissolution.75

No well pled facts allow an inference that the Plan of Dissolution effected a change

of control. Revlon does not apply.

         3. Unocal Does Not Apply

         As an alternative (or perhaps accent) to its Revlon argument, Huff Energy

contends that the Plan of Dissolution invokes Unocal enhanced scrutiny because it

was adopted as “an unreasonable poison pill.”76 “The Delaware Supreme Court

created the intermediate standard of review in its iconic Unocal decision, which

declined to apply either the business judgment rule or the entire fairness test to

71
     Rural Metro, 88 A.3d at 82–83.
72
     Lonergan, 5 A.3d at 1019.
73
     Lyondell Chem. Co. v. Ryan, 970 A.2d 235, 242 (Del. 2009).
74
     Pl.’s Answering Br. 45.
75
     Compl. ¶¶ 31, 74–75.
76
     Compl. ¶ 93.

                                            38
actions taken by directors to resist a hostile takeover.” 77 In Unocal, the Court

recognized that “[w]hen a board addresses a pending takeover bid,” there is an

“omnipresent specter that a board may be acting primarily in its own interests,

rather than those of the corporation and its shareholders.”78 Thus, notwithstanding

the absence of allegations that the board or board members were motivated by

conflicts of interest, this Court recognizes that in the context of a board’s resistance

to a hostile offer, a level of scrutiny more exacting than the business judgment rule

but less rigorous than entire fairness is necessary to protect stockholders from

entrenchment concerns inherent in such circumstances.79

         Huff Energy argues that the Board’s adoption of the Plan of Dissolution

implicates Unocal entrenchment concerns because it constituted a “defensive

measure[] in response to a perceived threat to corporate policy that ‘touche[d] upon

issues of control.’”80 The Complaint’s only allegations supporting this contention,

however, are (1) that the Plan of Dissolution was designed to “wrest any control

from Plaintiff and its Board designees over a sale of the Company,” and (2) that

Gershen and the other Director Defendants perceived Huff Energy “as a threat to

77
     Rural Metro, 88 A.3d at 82.
78
     Unocal, 493 A.2d at 954.
79
     See Obeid v. Hogan, 2016 WL 3356851, at *13 (Del. Ch. June 10, 2016).
80
  Pl.’s Answering Br. 48 (quoting In re Santa Fe Pac. Corp. S’holder Litig., 669 A.2d
59, 71 (Del. 1995)).

                                            39
[Gershen’s] power over Longview.” 81 Huff Energy cites no cases, however,

indicating either that (1) the adoption or filing of a certificate of dissolution or

(2) the board’s “perception” that a shareholder posed a threat to any individual

director’s “power” over the corporation implicates the “omnipresent specter”

lingering in those instances where Unocal scrutiny has been invoked.82 Indeed, the

adoption and filing of a certificate of dissolution avoids any specter of

entrenchment given that such action invariably results in winding up of the

company’s operations, payments of its debts and liquidation of its assets. Not only

did the Board not adopt a defensive measure in the Unocal sense or otherwise, it

faced no cognizable threat that would have motivated it to do so (for entrenchment

purposes or any other purpose for that matter).83




81
  Id. 48–49. In fact, the Complaint refers only to a “potential tender offer” that Huff
Energy “might have made” for the remaining Longview shares. Compl. ¶ 77. It contains
no allegations that any such offer was forthcoming or, more importantly, that the Board
knew a tender offer was in the works.
82
   Kahn ex rel. DeKalb Genetics Corp. v. Roberts, 679 A.2d 460, 466 (Del. 1996)
(finding that “the factual circumstances do not warrant the application of Unocal”
because “[n]othing in the record indicates that there was a real probability of any hostile
acquir[er] emerging or that the corporation was ‘in play’”).
83
  Even if the Plan of Dissolution was to be characterized as a “defensive measure,” in the
absence of a real or perceived threat, its adoption likely would be subject to business
judgment review. Moran v. Household Int’l, Inc., 490 A.2d 1059, 1079 (Del. Ch.), aff’d,
500 A.2d 1346 (Del. 1985); Goggin v. Vermillion, Inc., 2011 WL 2347704, at *4 (Del.
Ch. June 3, 2011); eBay Domestic Hldgs, Inc. v. Newmark, 16 A.3d 1, 27–28 (Del. Ch.
2010).

                                            40
         4. The Cleansing Effect of the Longview Stockholders’ Vote

         Even if the Court agreed with Huff Energy that it has pled facts that would

allow an inference that the Board’s adoption of the Plan of Dissolution invoked

some form of enhanced scrutiny, the Longview stockholders’ approval cleansed

the transaction thereby irrebuttably reinstating the business judgment rule. As

recently reiterated by our Supreme Court in Corwin v. KKR Financial Holdings

LLC, 84 “Delaware corporate law has long been reluctant to second-guess the

judgment of a disinterested stockholder majority that determines that a transaction

with a party other than a controlling stockholder is in their best interests.”85

         Huff Energy attempts to circumvent Corwin’s cleansing effect by

contending that the Longview stockholders’ vote was not fully informed.              To

succeed on this argument, Huff Energy must plead facts from which the Court may

reasonably infer that the Proxy Statement omitted material information, that is,

information that, if disclosed, had a “substantial likelihood” of being “viewed by

the reasonable stockholder as having significantly altered the ‘total mix’ of

information made available.” 86       Huff Energy’s only allegation to that end,



84
     125 A.3d 304 (Del. 2015).
85
  Id. at 306–08 (holding that business judgment rule applies when a transaction is
approved by a fully informed and uncoerced vote of disinterested stockholders).
86
 Skeen v. Jo-Ann Stores, Inc., 750 A.2d 1170, 1172 (Del. 2000). See also Rosenblatt v.
Getty Oil Co., 493 A.2d 929, 944 (Del. 1985) (“An omitted fact is material if there is a
                                           41
however, is that the Proxy Statement failed to disclose that D’Angelo, the only

Huff Energy-appointed director present during the Board’s approval of the Plan of

Dissolution, abstained from the vote and the reason(s) for his abstention.87 The

argument is essentially that the Proxy Statement’s disclosure that “the Board”

recommended the Plan of Dissolution misleadingly suggests that the vote to

approve the Plan of Dissolution was unanimous when, in fact, one director

abstained.

         With respect to Huff Energy’s concerns that the Proxy Statement omitted the

rationale underlying D’Angelo’s abstention, Delaware law is clear that while “all

material facts must be disclosed . . . individual directors need not state ‘the grounds

of their judgment for or against a proposed shareholder action.’”88 With respect to

the abstention itself, my determination that the adoption of the Plan of Dissolution

did not require unanimous Board approval dispenses with any argument that it is

“[substantially likely] that a reasonable shareholder would consider” a disclosure




substantial likelihood that a reasonable shareholder would consider it important in
deciding [whether to approve the challenged transaction]”) (citations omitted).
87
     Pl.’s Answering Br. 51–52.
88
 Dias v. Purches, 2012 WL 4503174, at *9 (Del. Ch. Oct. 1, 2012) (quoting In re Sauer-
Danfoss Inc. S’holders Litig., 65 A.3d 1116, 1131 (Del. 2011)).

                                          42
that D’Angelo’s abstained from voting to be “important in deciding” whether to

vote to approve the plan.89

         To the extent Huff Energy argues, separate and apart from its unanimity

argument, that the omission of a disclosure that D’Angelo abstained materially

misled the stockholders because the Proxy Statement’s “generalized use of the

term ‘Board’ in the Proxy Statement . . . indicates that the full Board [was] in

support of”90 the Plan of Dissolution, I must again disagree. Neither party cited a

case, and I am aware of none, that stands for the proposition that a proxy

statement’s omission of the fact that a board’s approval of a transaction was other

than unanimous, much less that the only dissent was one director’s abstention, is a

material omission. I can discern no basis to set that precedent.

         Having determined that Huff Energy has failed to plead that the stockholder

vote was uninformed, absent any allegations regarding potential interestedness or

coercion of Longview’s stockholders, Corwin and its progeny provide that, even if

the Court determined that Revlon or Unocal enhanced scrutiny might otherwise

apply, given the cleansing vote of the stockholders, “the business judgment rule

irrebuttably applies” to the Board’s adoption of the Plan of Dissolution. 91 And


89
     Rosenblatt, 493 A.2d at 944.
90
     Pl.’s Answering Br. 52.
91
  In re Volcano Corp. S’holder Litig., 2016 WL 3626521, at *9 (Del. Ch. June 30, 2016).
See also Singh v. Attenborough, 137A.3d 151 (Del. 2016) (holding that “a fully informed
                                          43
having determined that the Complaint fails to state a claim for waste, Huff Energy

has no remaining ground on which to stake a breach of fiduciary duty claim.92

                                  III.     CONCLUSION

           For the reasons stated above, the Board’s approval of the Plan of Dissolution

and subsequent filing of a certificate of dissolution in no way violated the

Shareholders        Agreement    or      the   Director   Defendants’   fiduciary   duties.

Accordingly, Defendants’ Motion to Dismiss must be granted in full.

           IT IS SO ORDERED.




uncoerced vote of the disinterested stockholders invoke the business judgment standard
of review” and noting that “[w]hen the business judgment standard of review is involved
because of a vote, dismissal is typically the result”).
92
     Id.

                                                44